Order entered May 26, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00656-CV

                    IN RE WALLACE LANE SCHOOLER, Relator

               Original Proceeding from the 429th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 429-53643-2012

                                       ORDER
                        Before Justices Lang, Fillmore and Evans

      Before the Court is relator’s Emergency Motion for Rehearing. We DENY the motion.


                                                 /s/   DAVID EVANS
                                                       JUSTICE